Citation Nr: 1814926	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-62 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957, and from October 1961 to March 1962.  He also served in the reserve.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the RO.  

In his January 2018 informal hearing presentation, the Veteran's representative raised contentions to the effect that the appellant was permanently and totally disabled due to nonservice-connected disabilities.  He noted the Veteran was receiving Supplemental Security Income from the Social Security Administration and maintained that the Veteran was entitled to VA pension benefits.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101 (2017).  It is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A bilateral sensorineural hearing loss disability was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated to service.  

2.  Tinnitus was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated to service.  



CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability is neither the result of disease or injury incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.385 (2017).  

2.  Tinnitus is neither the result of disease or injury incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.385.  .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Although VA has not formally notified the Veteran of its duty to assist him in the development of his claims, his comments throughout the appeal, such as his VA Form 9, dated in November 2017, and his representative's informal hearing presentation in January 2018, show that they understand the information and evidence necessary to substantiate the Veteran's claims.  Indeed, they have identified relevant and available evidence which is currently on file, and VA has performed an audiologic examination to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  VA offered the Veteran an opportunity for a hearing before the Board, however, he declined that offer.  Neither the Veteran nor his representative have identified any outstanding and available evidence which could help substantiate either claim; and, therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that his current hearing loss disability and tinnitus are primarily the result of noise exposure in service.  For example, he maintains that he had duties on the rifle range, which exposed him to loud noises without the benefit of ear protection.  He also notes that he experienced noise exposure while performing his duties as a heating and ventilation specialist and as a truck driver.  The appellant maintains that he did not have significant occupational or recreational noise exposure.  

In this case, even assuming that the appellant experienced acoustic trauma in service, the salient question is whether it resulted in a chronic, identifiable hearing loss disability or tinnitus.  After carefully considering the Veteran's claims in light of the record and the applicable law, the evidence shows that it did not.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first began to experience difficulty hearing or when he began to experience ringing in his ears.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his hearing problems or tinnitus.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a). 

For certain organic diseases of the nervous system, such as a sensorineural hearing loss and tinnitus, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of a hearing loss disability or tinnitus.  Although the Veteran maintains that he sought treatment on two occasions for ringing in his ears in service, the preponderance of the evidence is against a finding that it was chronic in nature.  Indeed the reports of his service separation examinations in 1957 and 1962 show that his hearing was within normal limits for VA purposes.  Although the Veteran and his representative note that his service separation examinations were not performed by audiologists, the examination reports were signed by physicians.  Moreover, the Veteran has not presented any competent evidence concerning the Veteran's specific case to show that examinations were performed erroneously or in a manner not consistent with the detection of hearing loss disability or tinnitus as it existed at the time.  

The Board notes that after a March 2016 audiologic examination the VA examiner opined that it was less likely than not that the Veteran's hearing loss disability or tinnitus was related to any incident in service.  The examiner noted that not only were the service medical records negative for a hearing loss disability, they did not show a significant threshold shift in either ear at any of the test frequencies.  In addition, she did not find tinnitus related to service based on the time of onset.  

In sum, the preponderance of the evidence is against finding that either a hearing loss disability or tinnitus was first manifested in service or that there is a nexus between either disability and service.  Accordingly, the Veteran does not meet the criteria for service connection, and the appeal is denied.  

In arriving at this decision, the Board considered the doctrine of reasonable doubt, however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


